Citation Nr: 1018578	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-44 577	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for penile squamous cell 
carcinoma, to include as due to Agent Orange (AO) and other 
chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  
He served in Vietnam from October 1967 to July 1968 and 
received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for penile squamous cell carcinoma, to include as 
due to AO and other chemical exposure.

In October 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of December 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to AO during that time.

3.  Uncontradicted competent medical opinions establish that 
it is at least as likely as not that the veteran's penile 
squamous cell carcinoma is due to or the proximate result of 
exposure to AO or other chemical during his military service.




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for service connection for penile squamous cell carcinoma, to 
include as due to AO or other chemical exposure, are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  The VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of AO exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2009).  

The Veteran contends that the penile squamous cell carcinoma 
diagnosed in 2003 was due to his military service in Vietnam.  
He asserts that his carcinoma was due to exposure to AO or to 
other chemicals during the course of his duties as a security 
policeman in Vietnam, which included handling military 
working dogs.  He states that the military working dogs were 
dipped in solutions of chemicals including malathion to kill 
disease-carrying ticks, and that his exposure to such 
chemicals caused his carcinoma.  He gave testimony to this 
effect at the October 2007 Board hearing.    

The service records confirm the veteran's service in Vietnam 
during the Vietnam era.  Thus, under the legal authority 
cited above, he is presumed to have been exposed to AO during 
his Vietnam service.

Appellate review discloses that the veteran's DD Form 214 
indicates that his duty assignment in military service was as 
a security policeman.  In September 2003, an invasive, well-
differentiated squamous cell carcinoma of the preputial 
tissue of the foreskin of the penis was diagnosed at a VA 
medical facility.  Subsequent VA medical records show 
continuing follow-up evaluation of the veteran for this 
through February 2004.  July 2005 VA examination showed no 
evidence of recurrence of penile squamous cell carcinoma and 
no evidence of metastases.      

Following March 2009 VA genitourinary examination, the 
diagnosis was squamous cell carcinoma of the penile foreskin, 
status post partial excision of the penis, with subsequent 
development of metastatic carcinoma to the left inguinal area 
necessitating surgical excision of lymph nodes.  The 
physician noted that, although a definitive nexus between the 
veteran's military service (specifically with reference to AO 
exposure) and his development of squamous cell carcinoma 
involving the penis could not definitively be made, it also 
could not be completely excluded.  Therefore, he opined that 
it was at least as likely as not (i.e., a 50-50 probability) 
that the veteran's development of squamous cell carcinoma of 
the penis, necessitating the subsequent treatments noted 
above, was related to his active military service.

Following October 2009 VA genitourinary examination wherein 
he cited medical literature that noted an increased risk of 
carcinoma of all sites with exposure to TEDD (a known 
component of AO), another VA physician opined that it was at 
least as likely as not that the veteran's squamous cell 
carcinoma of the penis and lymphatic carcinoma, in the past 
medical history, was due to or the proximate result of 
exposure to AO sustained during his active military service.

In October 2009, another VA physician who examined the 
Veteran with the abovementioned physician diagnosed cancer of 
the foreskin of the penis, and opined that AO and other 
chemical agent exposure could be related to squamous cancers 
based on where his skin was rubbed by these chemicals.

In view of the veteran's post-service testimonial evidence, 
and several 2009 VA medical opinions that it is at least as 
likely as not that his penile squamous cell carcinoma is due 
to or the proximate result of exposure to AO or other 
chemical during his military service, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for direct service connection for penile 
squamous cell carcinoma are met.  In this regard, the Board 
points out that the record contains no contrary medical 
opinion to weigh against the claim.    


ORDER

Service connection for penile squamous cell carcinoma is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


